COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00035-CV


Ronald L. Jones                        §    From County Court at Law No. 1

v.                                     §    of Tarrant County (2012-005505-1)

                                       §    February 28, 2013
Texas Health Harris Methodist
Hospital Fort Worth                    §    Per Curiam




                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00035-CV


RONALD L. JONES                                                     APPELLANT

                                        V.

TEXAS HEALTH HARRIS                                                   APPELLEE
METHODIST HOSPITAL FORT
WORTH


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Ronald L. Jones is attempting to appeal the trial court’s order dismissing

with prejudice all of his health care liability claims against Texas Health Harris

Methodist Hospital Fort Worth. On January 30, 2013, we notified Jones of our

concern that we lack jurisdiction over the appeal because the trial court’s order


      1
       See Tex. R. App. P. 47.4.


                                         2
does not appear to be final or an appealable interlocutory order.           Jones

responded, but his response does not show grounds for continuing the appeal.

      The trial court’s dismissal order does not dispose of Jones’s claims against

Dr. Elliott Ray Trotter, and the trial court has not severed those claims. When, as

here, there has not been a conventional trial on the merits, an order or judgment

is not final for purposes of appeal unless it actually disposes of every pending

claim and party or clearly and unequivocally states that it finally disposes of all

claims and parties. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).

We have jurisdiction of appeals only from final orders or interlocutory orders

made appealable by statute; this appeal is from neither. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014 (West Supp. 2012); Ogletree v. Matthews, 262 S.W.3d
316, 319 n.1 (Tex. 2007).

      Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 28, 2013




                                        2